Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 103
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anater (US 2013/0197159 A1).
Regarding Claim 1, Anater teaches coatings derived from prepolymers and isocyanate reactive component comprising amine reactive component (Abstract) and describes embodiments where prepolymer is derived from PHT-4 Diol, which is then reacted with diamine curing agent (¶ 32-35). The PHT-4 Diol is a tetrabromophthalate diol (¶ 13), and thus is a brominated aromatic diester diol. The resulting compositions have excellent flammability resistance (¶ 12) and thus, the compositions are flame retardant compositions formed from PHT-4 Diol and diamine. The diamine compound can be sulfur-containing diamines such as dimethylthiotoluenediamine (¶ 22). 
To the extent Anater differs from the subject matter claimed by the further addition of another brominated flame retardant or sulfur-containing compound, Anater teaches barium sulfate may be included as filler (¶ 25), which is a sulfur-containing compound. Accordingly, it would have been obvious to one of ordinary skill in the art to further include barium sulfate within the compositions of Anater and therefore achieve the predictable result of a workable flame retardant coating in accordance with the teachings of Anater. Alternatively, Anater teaches several halogenated polyols such as brominated polyols PHT4-DIOL and FIREMASTER 520 and indicates combinations of halogenated polyols can be used (¶ 13). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize combinations of PHT4-DIOL with another brominated flame retardant, such as FIREMASTER 520, and therefore achieve the predictable result of a workable flame retardant coating in accordance with the teachings of Anater.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2014/0171525 A1) as evidenced by ECHA (PHT4-Diol Information).
Regarding Claim 1, Yu teaches polyol premix compositions (Abstract) comprising PHT-4-Diol and Antiblaze AB 80 flame retardants and Ethacure 100 aromatic amine (¶ 60-65). As the compositions comprise flame retardants, they are flame retardant compositions. As evidenced by ECHA, PHT-4-Diol is a mixed ester of tetrabromophthalic anhydride with diethylene glycol and propylene glycol which is a mixture of:

    PNG
    media_image1.png
    358
    489
    media_image1.png
    Greyscale
(“Identification” section). The “monomers” can be construed as “brominated aromatic diester diol” and the “dimers” can be construed as “another brominated flame retardant”. 
The embodiments of Yu differ from the subject matter claimed in that sulfur containing diamine is not used. Yu teaches several aromatic amines can be used, including dimethylthiotoluenediamine/Ethacure 300 (¶ 41). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute Ethacure 100 with dimethylthiotoluenediamine/Ethacure 300, thereby predictably affording workable polyol premix compositions suitable for the creation of polyurethane foams in accordance with the teachings of Yu.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. 
Applicant’s amendment removing the possibility of both tris(1-chloro-2-propyl)phosphate and surface-modifed montmorillonite nanoclay overcomes the rejections concerning Yu in view of either Kresta or Kargol. The rejection concerning Wang has been withdrawn since the rejection is presently seen to be cumulative with respect to the Yu rejection. 
With respect to the Yu reference, Applicant concedes that ECHA shows PHT4 Diol to be mixture of different brominated aromatic diester diols, but urges such mixtures nonetheless constitute only a “brominated aromatic diester diol” in the present claims and not a mixture of “brominated aromatic diester diol” and “another brominated flame retardant”. Applicant refers to ¶ 21 of the specification, which states:
    PNG
    media_image2.png
    172
    620
    media_image2.png
    Greyscale
and argues the above paragraph defines the terminology “brominated aromatic diester diol” as a mixed ester of tetrabromophthalic anhydride with diethylene glycol and propylene glycol. This is not found persuasive. 
The above paragraph only defines “brominated aromatic diester diols” to be “liquid diol esters of polybromophthalic acid or anhydride”. A mixed ester of tetrabromophthalic anhydride with diethylene glycol and propylene glycol is only described as “an example of such compound” and therefore, is clearly not being required by the claims. Moreover, the above paragraph only appears to be relevant toward the “brominated aromatic diester diol” of the claims. It is unclear how the above paragraph serves to define or limit what constitutes “another brominated flame retardant”. The only reference to “another brominated flame retardant” is within ¶ 95, which imposes no particular restriction as to what the identity of the flame retardant can or cannot be; much less that the “another brominated flame retardant” cannot also be a different “liquid diol ester of polybromophthalic acid or anhydride” in addition to the “brominated aromatic diester diol”. While the Examiner may be persuaded by Applicant’s argument if claim 1 recited “mixed ester of tetrabromophthalic anhydride with diethylene glycol and propylene glycol”, the claim does not specify or require this particular mixed ester and limitations from the specification are not read into the claims. For these reasons, the rationale above is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764